Title: From Thomas Jefferson to Benjamin Harrison, 30 November 1780
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Novr. 30. 1780.

In consequence of the resolutions of General Assembly at their last Session on the rank of the officers of the two State regiments, I wrote to the Continental board of war on that subject; an extract from my Letter is now inclosed. To this I have never received an answer. Brigadier General Muhlenberg has desired me to lay before the General Assembly the inclosed letter to him from Colo. Brent and Majr. Meriwether on this subject which I apprehend to be the more proper as the arrangement of our Continental line as well as  of the forces of the State will be under the consideration of the assembly.
The executive have had in contemplation the placing two or four guns at the principal ports within the State to protect the shipping which should be lying in them for trade or other purposes from the sudden enterprizes of privateers or other armed vessels. Portsmouth, Hampton, York, Hobbs hole and Alexandria were considered as ports which should be thus protected. We also wished to take advantage of any narrow pass on James or Patowmack rivers where hopeful opposition might be made to the passage of such Vessels, and all the trade above these passes be thereby protected. It seems very doubtful whether there be any such pass on Patowmack. Hoods on James river has been considered as very capable of opposing the passage of Vessels. In pursuance of this plan all supernumerary Guns have been withdrawn from Portsmouth, Hampton and York, and some progress has been made in constructing a battery at Hoods. Major General Gates having sent Colo. Senf, Engineer, to the Southern army to make observations, previous to the late invasion, on such places as might probably be contested in case of an invasion, I asked the favor of him to take Hoods in his way and to oblige us with his observations on it. His report on this subject to Major General Baron Steuben has by this last Gentleman been transmitted to me with a request that I would lay it before the General Assembly which I now take the liberty of doing.
I have the honor of being with the greatest respect Sir Your most obedient & Most hble. Servant,

Th: Jefferson

